Citation Nr: 0810920	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  96-45 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to August 
1961.
This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which determined that new and material evidence had not 
been received concerning claims of service connection for 
left shoulder and left knee disabilities.  In October 2003, 
the Board reopened the claims, and remanded the case for 
additional development.  The case was remanded again by the 
Board in September 2005 for further development.


FINDINGS OF FACT

1. All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence of record demonstrates that the veteran's 
claimed left shoulder disability is not a result of any 
established event, injury, or disease during active service.

3.  The evidence of record demonstrates that the veteran's 
claimed left knee disability is not a result of any 
established event, injury, or disease during active service.


CONCLUSIONS OF LAW

1.  A left shoulder disability was not incurred in or 
aggravated by active service, nor may service incurrence of 
arthritis be presumed.  38 U.S.C.A. §§ 1131, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  A left knee disability was not incurred in or aggravated 
by active service, nor may service incurrence of arthritis be 
presumed.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in March 2004, October 2004, and October 2005.  
Those letters notified the veteran of VA's responsibilities 
in obtaining information to assist the veteran in completing 
his claims, identified the veteran's duties in obtaining 
information and evidence to substantiate his claims, and 
requested that the veteran send in any evidence in his 
possession that would support his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in November 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

The Board notes that the veteran stated that he fell during 
the summer of 1960, and X-rays were taken at the medical 
facility at "NAS Corry Field, Pensacola, Florida."  In 
October 2005, the RO requested that the National Personnel 
Records Center (NPRC) furnish all of the veteran's medical 
records from Pensacola, Florida.  The NPRC informed the RO 
through official channels that no records relating to any 
treatment received by the veteran at Pensacola could be 
located.  In November 2006, the RO asked the veteran to 
submit any further documentation of his medical reports.  The 
veteran did not respond to the RO's request.

The Board also notes that the veteran stated that he 
underwent surgery at VAMC Syracuse in 1964 or 1965.  The 
earliest treatment records from VAMC Syracuse of record are 
from 1969.  The RO has repeatedly requested any available 
records of pre-1969 treatment at VAMC Syracuse.  The RO 
specifically requested that the retired records be searched.  
Additionally, in June 1989 the veteran requested any pre-1969 
treatment records from VAMC Syracuse.  The RO was informed 
through official channels in May 2002 that VAMC Syracuse had 
no records concerning the veteran other than the ones that 
had already been submitted.  Additionally, VAMC Buffalo also 
informed the RO in March 2002 that they had no additional 
records regarding the veteran.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Factual Background

In this case, the veteran's service records are completely 
negative for any signs, symptoms, or treatment for a left 
shoulder disorder and a left knee disorder.  The August 1961 
separation physical revealed normal upper and lower 
extremities.

A VA treatment record noted that in February 1970, the 
veteran complained of pain and discomfort in his left knee 
since he traumatized it three years previously.  After an 
arthroscopy, he was diagnosed with a torn left medial 
meniscus, and he underwent a left medial meniscectomy at a VA 
hospital.  A VA record from August 1970 indicated that the 
veteran had been in an automobile accident.  In September 
1970, the veteran filed an application for compensation and 
described the nature of his injury as a left knee and left 
shoulder injury, which occurred while "acting as a lifeguard 
in servicemen's swimming pool."  In November 1970, the RO 
denied the veteran's claims of service connection, noting 
that service treatment records did not show treatment of 
these disorders in service.

In August 1975 the veteran reported to a VA examiner that 
wires from his previous medial meniscectomy were protruding 
from his left knee.  He was scheduled for evaluation at a VA 
orthopedic clinic, but failed to appear for his appointment.  

VA treatment records from 1978 through 1989 reveal on-going 
complaints of left knee pain that were treated with 
narcotics.  A private medical record from January 1979 stated 
that the veteran had been standing beside his own vehicle and 
another vehicle struck his left leg.  The examiner noted a 
large hematoma in the back of the left knee with deep vein 
phlebitis.  The hematoma was aspirated twice.  The veteran 
received follow-up treatment for his left knee at the VA 
hospital.

Additional VA treatment records from 1994 through 1997 detail 
complaints of left shoulder and left knee pain.  In a VA 
treatment note from January 1994, the veteran stated that his 
left knee would give out occasionally.  He also stated that 
his left shoulder had ached since 1959.  The examiner noted a 
full range of motion of the left shoulder.  A VA emergency 
room record from June 1994 recorded the veteran's statements 
that his left leg gave out frequently over the previous three 
years.  A VA examiner provided a diagnosis of degenerative 
joint disease in the left knee in December 1994, and the 
veteran was prescribed a knee brace.  An X-ray report from 
April 1995 revealed degenerative disease of the left knee at 
the medial compartment with a possible small loose body, and 
a VA note from November 1995 indicated that the veteran had a 
full range of motion of his right shoulder.  A December 1995 
note showed that the veteran complained of pain in his left 
shoulder, and the examiner recorded no apparent weakness or 
neurovascular deficit.

In a June 1996 statement, the veteran repeated that in 
service as a lifeguard, he had tripped and fallen near the 
diving board while cleaning the swimming pool.  The veteran 
asserted that a doctor took X-rays of his left shoulder, left 
knee, and left hand, at that time.  On his September 1996 VA 
Form 9, the veteran continued to assert that after hurting 
his shoulder and knee during service, he received treatment, 
X-rays, and pain medication with follow-up visits.  In 
November 1996, he stated that he fell during the summer of 
1960, and X-rays were taken at the medical facility at "NAS 
Corry Field, Pensacola, Florida."

Thereafter, the veteran wrote in reply to a June 1997 letter 
that had asked for evidence of an in-service injury.  The 
veteran stated that he had an after-hours part-time job as 
lifeguard at the base pool.  He had hurt his left shoulder 
and left knee when he fell off of a diving board.  Again, the 
veteran stated he had undergone X-rays, and an abnormality 
had been found in his shoulder.  

VA X-ray reports from November 2004 revealed mild 
degenerative changes and no evidence of fracture or 
dislocation in the left shoulder.  Degenerative changes in 
the patella and medial joint space with two or three loose 
bodies were noted in the left knee.  The soft tissue and 
osseous structures of the left scapula appeared normal.

The veteran stated in February 2005 that he recalled having 
knee surgery much earlier than 1970.  He also reported having 
gone to sick call and having an X-ray taken of his shoulder 
while on active duty.  He added in April 2005 that he had 
surgery on his knee at VAMC Syracuse in 1965.

In an additional statement in October 2005, the veteran 
recounted that while working as a lifeguard on active duty, 
he slipped and hurt his left knee and left shoulder.  He said 
that at the time he was a member of special services.

On VA examination in November 2005, the veteran complained of 
pain in his left knee.  He said that his knee was stiff and 
would give way.  He also complained of pain in his left 
shoulder.  He reported frequent flare-ups of left knee pain.  
On objective examination, no deformity of the left shoulder 
was noted.  A mild varus deformity and a large, palpable spur 
over the medial aspect of the left knee were observed.  A 
diagnosis of degenerative joint disease of the left 
acromioclavicular joint and left knee was listed.  After 
reviewing the claims file, the examiner opined that the 
veteran's left knee and left shoulder disabilities were 
unrelated to the veteran's reported injury while he was on 
lifeguard duty in 1961.  He noted that the discharge summary 
following the veteran's 1970 surgery indicated an injury to 
the left knee three years previously.  He stated that it was 
at least as likely as not that the left shoulder disability 
was age-related and unrelated to any significant injury, 
either during the veteran's military career or following.

During a VA examination in August 2007, the veteran reported 
occasional pain in his left shoulder and fairly constant pain 
in his left knee.  He stated that his left knee and his left 
shoulder had been painful since he injured them during a 
diving accident.  He indicated that he had daily flare-ups of 
knee pain.  On objective examination, no alignment deformity 
of the left knee was noted.  The examiner observed a palpable 
spur and tenderness on palpation of the medial aspect of the 
knee.  Marked crepitus was noted.  Stability of the knee was 
good.  No deformity of the left shoulder was recorded.  The 
diagnosis listed was degenerative joint disease of the left 
knee and acromioclavicular joint of both shoulders.  The 
examiner stated that it was his opinion that it was at least 
as likely that the veteran's current knee and shoulder 
disorders are unrelated to his service-connected injury.  He 
explained that the diving board injury occurred in 1960 or 
1961, and the veteran had his knee scoped nine years later.  
He said that it was at least as likely as not that the knee 
condition was not due to that injury.  Additionally, the 
examiner reported that it was at least as likely as not that 
the veteran's acromioclavicular joint disease was age related 
since the condition was bilateral.

General Law and Regulations-Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including degenerative arthritis, become manifest 
to a degree of 10 percent within one year from date of 
termination of service, such disease shall be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Left Shoulder Disability

Based on the evidence of record, the Board finds that the 
veteran's left shoulder disability is not a result of any 
established event, injury, or disease during active service.  
The service treatment records are completely negative for any 
signs, symptoms, or treatment of a left shoulder disability.  
The first complaints of a left shoulder disability apparent 
in the evidence of record are from 1994-nearly 33 years 
after the veteran left active duty.  The passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability may be considered 
evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  Without competent evidence 
of an in-service disorder or a competent record of continuity 
of symptomatology exhibited throughout the years after active 
service, service connection for a left shoulder disorder 
cannot be granted on a direct basis.

The Board finds the November 2005 and August 2007 VA 
examinations persuasive regarding the lack of a medical nexus 
between the veteran's current left shoulder symptoms and any 
event from his active service.  The examiner indicated that 
he reviewed the claims file, and he commented on the evidence 
of the veteran's prior medical history.  He gave the veteran 
a full examination, interviewed the veteran, and provided 
adequate reasons and bases for his opinions.
The Board has considered whether service connection for a 
left shoulder disorder could be established on a presumptive 
basis.  To establish service connection for arthritis on a 
presumptive basis, the disability must manifest itself to a 
compensable degree within one year of the veteran leaving 
active duty.  See 38 C.F.R. §§ 3.307, 3.309 (2007).  In this 
case, the August 1961 separation physical revealed normal 
upper extremities.  No medical evidence demonstrates that the 
veteran experienced arthritis in his left shoulder to a 
compensable level within a year after his discharge from 
active duty.  Therefore, service connection for a left 
shoulder disability cannot be established on a presumptive 
basis.

The Board has carefully considered the veteran's statements 
indicating that he has a current left shoulder disorder as a 
result of a diving accident while working as a lifeguard on 
active duty.  The veteran can attest to factual matters of 
which he had first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
causation and diagnosis are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the 
veteran is competent to report what comes to him through his 
senses, he does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465 (1994). Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

Left Knee Disability

Based on the evidence of record, the Board finds that the 
veteran's left knee disability is not a result of any 
established event, injury, or disease during active service.  
The service treatment records are completely negative for any 
signs, symptoms, or treatment of a left knee disability.  
According to the evidence of record, the veteran had left 
knee surgery in 1970, and he reported that he experienced 
trauma to his left knee about three years previously.  As the 
veteran left active duty in 1961, this evidence indicates 
that the veteran's knee trauma leading to his surgery 
occurred about six years after he left active duty.  Without 
competent evidence of an in-service disorder, service 
connection for a left knee disorder cannot be granted on a 
direct basis.

The Board finds the November 2005 and August 2007 VA 
examinations persuasive regarding the lack of a nexus between 
the veteran's current left knee symptoms and any event from 
his active service.  The examiner indicated that he reviewed 
the claims file, and he commented on the evidence of the 
veteran's prior medical history.  He gave the veteran a full 
examination, interviewed the veteran, and provided adequate 
reasons and bases for his opinions.

The Board has considered whether service connection for a 
left knee disorder could be established on a presumptive 
basis.  To establish service connection for arthritis on a 
presumptive basis, the disability must manifest itself to a 
compensable degree within one year of the veteran leaving 
active duty.  See 38 C.F.R. §§ 3.307, 3.309 (2007).  In this 
case, the August 1961 separation physical revealed normal 
lower extremities.  No medical evidence demonstrates that the 
veteran experienced arthritis in his left knee to a 
compensable level within a year after his discharge from 
active duty.  Therefore, service connection for a left knee 
disability cannot be established on a presumptive basis.

The Board has carefully considered the veteran's statements 
indicating that he has a current left knee disorder as a 
result of a diving accident while working as a lifeguard on 
active duty.  The veteran can attest to factual matters of 
which he had first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
causation and diagnosis are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the 
veteran is competent to report what comes to him through his 
senses, he does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465 (1994). Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for a left shoulder 
disability is denied.

Entitlement to service connection for a left knee disability 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


